[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-15266                ELEVENTH CIRCUIT
                                                           OCTOBER 7, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                  D. C. Docket No. 07-23146-CV-PCH


BERNARD EDWARD BROWN,

                                                         Petitioner-Appellant,

                                 versus

DEPARTMENT OF CORRECTIONS,
Walter A. McNeil,

                                                       Respondent-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                            (October 7, 2009)

Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.
PER CURIAM:

       Petitioner-Appellant Bernard Brown appeals the district court’s denial of his

section 2254 petition. A state jury convicted Brown for attempted first degree

murder with a firearm, carrying a concealed firearm, and violating an injunction

against domestic violence. No reversible error has been shown; we affirm.

       Brown challenges the state trial court’s refusal to strike a juror for bias. The

district court concluded that the decision was within the discretion of the state trial

court, and the exercise of that discretion did not violate Brown’s Sixth Amendment

right to trial by an impartial jury.

       In a denial of a habeas petition under 28 U.S.C. § 2254, this court reviews a

district court’s conclusions of law, as well as mixed findings of law and fact, de

novo. We review findings of fact for clear error. Nyland v. Moore, 216 F.3d 1264,

1266 (11th Cir. 2000).

       The district court, in adopting the recommendation of the magistrate, applied

the deferential standard required by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”). All state factual findings are “presumed to be correct.

The applicant shall have the burden of rebutting the presumption of correctness by

clear and convincing evidence.” 28 U.S.C. § 2254 (e)(1). A federal court may not




                                           2
grant a writ of habeas corpus on a claim that was adjudicated on the merits in a

state court unless the claim “(1) resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254 (d).

       The Constitution guarantees all criminal defendants an impartial jury.

Morgan v. Illinois, 112 S. Ct. 2222, 2228 (1992). In determining whether a juror is

impartial, “[i]t is sufficient if the juror can lay aside his impression or opinion and

render a verdict based on the evidence presented in court.” Irwin v. Dowd, 81 S.

Ct. 1639, 1643 (1961).1 This is basically the issue: “did a juror swear that he could

set aside any opinion he might hold and decide the case on the evidence, and

should the juror’s protestation of impartiality have been believed[?]” Patton v.

Yount, 104 S. Ct. 2885, 2891 (1984).

       Brown asserts that Juror Merced was not impartial and that this bias

rendered his conviction unconstitutional. Brown’s only evidence is Juror Merced’s

answer to an improper question during voir dire. The prosecutor asked, “do you



       1
        Brown believes that state law requires a finding of bias. Under ADEPA, we are unable
to evaluate any state law claims, and so we do not reach the merits of this argument.

                                              3
think that whatever involvement you had in the context of your life, do you think

that you’ll be able to put that aside and listen to the evidence in this case or do you

think that will affect you as you listen to the evidence, so it may impact your

ability to make a decision in this case?”

       Juror Merced answered, “I think I could, but I can’t give you a direct

answer.” 2

       The trial judge asked the question in a more appropriate manner,

specifically: “the question is can you be fair and impartial. . . . Can you listen to the

evidence, sir? Can you listen to the evidence and put aside all of that experience

and when you go back in there you can be fair and impartial to both sides?” Juror

Merced responded affirmatively. The trial judge accepted his answer.

       The state trial court made a determination of fact: Juror Merced could be

impartial. Brown presents no evidence to contest this finding. We review the

factual finding under the presumption that it is correct, and we see no reason to

overturn that presumption. The constitutional requirement for an impartial jury

requires no more.

       AFFIRMED.



       2
       This line of questioning was pertinent because Juror Merced’s mother had been a victim
of domestic abuse.

                                              4